413



            OFFICE      OF THE    ATTORNEY        GENERAL      OF TEXAS
                                     AUSTIN
GROVERSELLERS
*~TOIINLIGENERAL




                                                             rmlt     to    do hu~inenn




                                                       or lend on          the




                                da sdomlollem   mnd *residemoe’ 8re not in-
                                lqeably,    such ir not alwayr the came.
                              perwm wnf hate only one dowlolle     while he
                              h8ve    wor8    th8n on8 remiaenoe.            mCmeloil em,
8~ oontrrdl8tin&rhed   fr o l
                            mrerldmoe’,                        the leml
                                                           ae8ns           home,
the pemanent  boas; whereme, lr er idenCem                 memal present   nbld-
IRK pl8ce      lrr8~eotlve       of   the    lotual damloile  or le-1    home.
Tbu~, 8 perman IMY be med              in    8nv oountp wherein he har l red-
dence,   but     he m8y not    rote    in    my   Oounty   other    th8n     the    one      ln
whloh he h88 him domloiYe.

          A eornontlnn 18 8 le&a1 entity                    oreated        by 18~      for
8ert8in mpeolfled purpo8em, 81 thee@! mob                   OorpontJan
                                                                  do             m8y
bualnemm    ln   ether state glvinC: ltm eonrent
                  8ny                                thereto  by
proner perwi t . The lop1  howe --   t.he dnsl ail e -- af a eor-
pant3on  JIJ the ltmte mmtlnr    to It a charter.       It 4r there
$bP oorpor8tion          jr h o r n,lnd there It maaf be burled. The state
tn lhfsh    wOh osrpr8ttnn             ln ruthorired        by nemlt      to dr bmplnepr
OPT ln neTiPe       Oh8nge the corpor8tm            entity,    nor 08n It ~l~rolle
it* It can ereroiee            eortnin      sontrnl     oTer  the Mnn8r       of 1 tp do-
inc  hudnerr      wlthln      the pemcjttjnR        nkte’p     trrritory,      but thin
:t ;;;    Om~?lfion       upon rhloh      It 1~ Permitted to do bumlnerr there
        l   nne of th8 u-81            eoadltio7ia 18 th8t 8n otilc8 be mpln-
t+lned# Or 8 realdent           8mnt      for   8enioe      $n lo-1      prOoeed9ngp    be
npyec’t but theu          8nd other      r¶mil8r    requ~rsaenta lre inoident81
to the pdrilega v8nted to do bumlmemrc onarr the forelF                              GOP-
prrte       ahrter.

                  A corpomtlon            doer      not   lore        ltr     domicile         $n   the   ntnts
of lta cre8tion          merely beo8ume through Comity It 18 permitted
te errry          on 8 part of it8 corporate bumlnemr in another or any
Oumher      of     other     rt8tes.

                   Speaking        to thl*    point,         l,t1 P uld           by     the    Wlprene
Court     or      thl l PtPte        (gpeCi81):

              lIt le br 18v aomiolledIn tbe pkte or
         itr ere8tlon and q 8y nelthor rlnt8te nor em-
         p8trl8te.p           -- Courhr        v.    9orerelpm              C8ap W.lI.W.,
         35 6. 1.          (2) 6Qtl.

                   tlPtaher     Cyo.      Carp.,      lol.       P,     p8*c     8296,     see.      fWO6,
pt8tpP      the      rule   thuor

                   *a**.

              .'A oorpor8tlon IUP itr   leyl domlolle In
         th eeeuntrf o r ltmte by or under whame 18~8 lt
         p88 oPa8ted, and la th8t  country or 8t8te only,
         erm       thou*      it    ay    he     enpped       in budne88   8nd
         b a we    ln    Off*08 fn       8nOth e r     o o u ntr pOr  atate. I%-
         llks 8 n8turPl    person,   8 oorporPtion   08nnot
         ohanre ltp   dOmlells 8t Pill,     8nd 81thmu(thit
         m18~be permitted to trpnprct       burlneaa  whers
         it8  oh8rter   doe8 not oper8te, it doe8 sot an
         th8t 8OOotmt 88qujre      a resldenoe or dnmlolle
         ther.     .‘P

                   80    Corpur     Jurlm      Seetandem         !&IO*1794, doalsrtm!

                   *One tow1
                           t of the dootrlne   th8t   8 Corpor8-
         tlom  e8nnot   nigr8ter but wurt dwell in the plmee
         Of fit8 er.8tibn.   18 thrt 8 COrIWUtlIm,      ln eO
         f8r  PB it e8n ba reg8rdmd 88 8 ‘   eltl~en,’    ‘resi-
F




                                                                                               41.3
    ~morsble        l!.    A.    Jssi   son   -   prre        3




          aentr’          er    ‘lnb8bItant~’            81 It MT ho for tbe
          prpa80           Ot    jUriediOti@n            8nd to? a8af ether
          mrpO808r       la 8 eitiam,   r88ide?It, sod inh8bi-
          toat      at tbe rkte  err eotmtry by or under the
          lmr       et rbleh 'itp88               ore8te4,        ma   et   th8t
          8titi       or WtOVt+J Oely, OVm thou@ it ~8y be
          (lolag      buelae8e in mother st8te or awntry
          in      eempliaaao        with lOW1             18-8    ma   m8J h8+0
          yrt       811
                    or       It8 property there! a nd lTon
                                  of
          tbOU@h  -       Or 811 Of it8 OttiOer8,  UOWbW8,
          lT 8tOOkbO~dO~8 8N      Oiti8a,#  Or wbje8t#  Ot
          8aother   st8te   or emmt.ry.*
                    We 8ro of the
                             epInIan th8t  the werds wdmlolled
    ir, thIo      st8te’ 8rO used
                             In Art1018 6, eb8pter   V, of the Texsr
    y8nkin$  cOa8r in the 8088pt@d 8an    Of the feF¶3 ‘dmiOile’  88
    8ppIieato 8erpor8tIen8~
                    ObrlOrrs~y, tbe purp0s0 of the                      llmlt8tlonof invert-
    m@ntfr t0 tbte lh8MP        Of 8toOk in 8880~18t1On8         @PdOlle~    --in this
    m      wee be08988        woh 888pel8flOn8        would be WbjeCt      St 811
    :::;a   to leg~sl8tire       oontral and state eupenl~lon and r¶~Ita-
             YOK, at eaUrwb         te ~WP extent, 8nd tar tbe time being
    a fo;eIcn eorpnntion           doing burlnesr in thlr state under 8
    )emlt. Ic mbjeot to l          upeWi8ion     8nd rl~It8tlm -- whIl8 the
    per81 t eXI at8 -- but woh pornits             8re tar   relbtlrely    l short
    time -     one fo8r    --   whi\o   the l~~estment in the rtaak ot such
    ta r el~   lo r p o r a tla 18 8 apermaaent one.        Thus,    it Is orslfy
    mm    tb8t     porbrps the oontrolllng retire          tnr the pentitted         ln-
    t0*?aewt    --   oonst8at    w~~-~l~lon      8nd lIdt8tten -- BI@t be lost
    to the 6t8te by tho T8lWt8ry             sot at tbe 88sOplrtion’~         rafurl
    to oontlnuo bu~Ino~~         in thlr    Ut8t.e.




                                                                       Arriebat